internal_revenue_service department of the significant index no washington dc person to contact tealanhone number ob feb'y date apr in re this letter is in response to your request with respect to the above-referenced defined benefit pension_plan pursuant to revproc_90_49 for the plan_year commencing date revproc_90_49 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of emp oyer contributions to_a qualified defined benefit pension_plan may be obtained thereby fulfilling a condition under which such contributions could revert to the employer based upon the information submitted we have determined that contributions amounting to dollar_figure which were made for the plan_year commencing date may be considered as disallowed solely for the purpose of applying revrul_77_200 therefore the return of contributions not exceeding dollar_figure would not adversely affect the qualified status of the plan provided this reversion occurs no later than one year from the date of this letter however if it is not returned y your tax filing_date including extensions filed for and granted the tax under sec_4972 would apply in granting this approval we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request when filing form_5500 for the plan_year commencing date a copy of this letter should be furnished to the enrolled key district a copy of this tetter must be attached to the schedule b actuarial information actuary for the plan office in we have sent a copy to the sincerely yours uhknrag james e holland jr chief actuarial branch of yb
